       Case 3:18-cv-00603-HTW-JCG Document 20 Filed 06/17/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

 ROBERT CARSON                                                                     PETITIONER

 vs.                                           CIVIL ACTION No.: 3:18-CV-603-HTW-LCG

 BURL CAIN, acting as
 Commissioner of the Mississippi
 Department of Corrections                                                        RESPONDENT

                    ORDER DISMISSING HABEAS CORPUS PETITION

        BEFORE THIS COURT is the Report and Recommendation of the United States

Magistrate Judge [Docket no. 17] issued by Magistrate Judge John C. Gargiulo. In his Report and

Recommendation, filed on April 16, 2021, Magistrate Judge Gargiulo recommended that the

Petition for Writ of Habeas Corpus [Docket no. 1] be DISMISSED. Magistrate Judge Gargiulo

directed the pro se petitioner to file any objections within fourteen (14) days. The petitioner has

failed to file any objection to date.

        Based upon the findings and recommendation contained in the Report and

Recommendation [Docket no. 17], this court finds it well-taken. Magistrate Judge Gargiulo

carefully examined petitioner’s entire Petition, identified the operative issues and cogent facts and

crafted a well-versed Report and Recommendation. Therefore, this court hereby ADOPTS the

Report and Recommendation of the Magistrate Judge as the order of this court.

        This order, commensurately, hereby DISMISSES this lawsuit WITH PREJUDICE. The

parties are to bear their own costs.

        A final order adverse to the petitioner having been filed in the captioned habeas corpus

case, in which the detention complained of arises out of process issued by a federal court or a

proceeding pursuant to 28 U.S.C. § 2254, the court, considering the record in the case and the



                                                 1
       Case 3:18-cv-00603-HTW-JCG Document 20 Filed 06/17/21 Page 2 of 2




requirements of 28 U.S.C. § 2253, Rule 22(b) of the Federal Rules of Appellate Procedure, and

Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts, hereby

finds that:

        A Certificate of Appealability should not issue. The applicant has failed to make a

substantial showing of the denial of a constitutional right.

        SO ORDERED AND ADJUDGED this the 17th day of June, 2021.

                                       s/ HENRY T. WINGATE
                                       UNITED STATES DISTRICT COURT JUDGE




                                                  2
